Citation Nr: 1546899	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a disability manifested by radiculopathy of the lower extremities.

3.  Entitlement to service connection for a disability manifested by radiculopathy of the upper extremities.

4.  Entitlement to service connection for a disability manifested by neuropathy of the lower extremities.

5.  Entitlement to service connection for a disability manifested by neuropathy of the upper extremities.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for loss of vision.

8.  Entitlement to service connection for a psychiatric disability.

9.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

11.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1952 to July 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have a cervical spine disability.

2.  The Veteran is not shown to have a disability manifested by radiculopathy of the lower extremities.

3.  The Veteran is not shown to have a disability manifested by radiculopathy of the upper extremities.

4.  The Veteran is not shown to have disability manifested by neuropathy of the lower extremities.

5.  The Veteran is not shown to have a disability manifested by neuropathy of the upper extremities.

6.  A bilateral hearing loss was initially manifested many years after, and is not shown to be related to, the Veteran's service.

7.  Loss of vision, if present, is not related to the Veteran's service.

8.  A psychiatric disability, to include dementia, was initially manifested many years after, and is not shown to be related to, the Veteran's service.

9.  Throughout the rating period on appeal, the Veteran's low back disability has been productive of complaints of pain; objectively, the evidence shows forward flexion to no less than 40 degrees, with no incapacitating episodes shown.

10.  The Veteran has eight years of schooling and work experience as a truck driver.  He last worked in 1987.

11.  The Veteran's sole service-connected disability, his low back disability, is not so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.

12.  The Veteran is not blind or a patient in a nursing home, is not bedridden, and his service-connected low back disability does not render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment, without the assistance of others.

13.  The Veteran is not substantially confined to his dwelling and its immediate premises by reason of his service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

2.  Service connection for a disability manifested by radiculopathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

3.  Service connection for a disability manifested by radiculopathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

4.  Service connection for a disability manifested by neuropathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

5.  Service connection for a disability manifested by neuropathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

6.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

7.  Service connection for loss of vision is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).

8.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

9.  A rating in excess of 20 percent for degenerative joint disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

10.  The criteria for a TDIU rating have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

11.  The criteria for special monthly compensation based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The record shows that most of the Veteran's service treatment records are fire-related.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of these claims is undertaken with this duty in mind.  The cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

The service separation examination and pertinent private and VA medical records have been secured.  He was afforded VA spine (to include a medical opinion addressing neurological symptoms), mental health, and audiological examinations.  VA did not provide an examination regarding the Veteran's claims for service connection for a cervical spine disability, upper extremity neurological disability, or loss of vision.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish the Veteran has radiculopathy or neuropathy of either the upper or lower extremities, a cervical spine disability or loss of vision.  As discussed in greater detail below, the Board finds that the underlying lay testimony regarding the existence of such disabilities is not credible, and thus remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
	

Factual Background Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The July 1954 separation examination shows that the eyes, ears, upper and lower extremities, spine, neurologic and psychiatric evaluations were normal.  Distant vision was 20/20 in each eye.  Both whispered and spoken voice hearing tests were 15/15 in each ear.  

The Veteran's discharge certificate shows he was an infantryman.

On November 1988 VA examination, no hearing loss was noted clinically.  There was no pathology with respect to the eyes, and no abnormal findings concerning the musculoskeletal system.  A psychiatric examination was normal.  No pertinent diagnosis was made.

VA outpatient treatment records show the Veteran was seen in June 2007.  It was noted he had a hearing loss with hearing aids since 2001.  Tests revealed a sensorineural hearing loss in each ear.

In September 2011, N. Valentin, M.D. noted the Veteran had a history of back problems and bilateral hearing loss.  It was indicated he had episodes of stiffness in his back with muscle spasm.  The Veteran reported pain, fatigue, numbness and pinprick sensation in his lower extremities.  The physician related he had loss of curvature of the cervical spine, thoracic and lumbar lordosis, putting more stress on one side of the vertebrae than the other, which could present disc bulging, herniation and radiculopathy and neuropathy.  She also stated the Veteran had a bilateral hearing loss.  She noted he had been subjected to heavy weapon noises in service and concluded it was more probable than not that such exposure was the cause of his hearing loss.  She added that he had constant pain in his back and that he was no longer able to tolerate strong physical activity.  He needed help with his daily tasks and, as a consequence, he presented decreased interest and pleasure in most activities, as well as frustration, anxiety and irritability.  She opined that it was more probable than not that the Veteran's nervous problem was "service-connected due to his back pain."

VA outpatient treatment records show the Veteran was seen in March 2010 for a feeling of heaviness of the feet and legs for two years.  There was no associated numbness or pins and needles.  The assessment indicated there were no focal neurological defects.  In May 2010, he denied cervical pain or radicular symptoms.  The Veteran denied a previous history of psychiatric evaluations or treatment with medication.  He stated he felt sad and had experienced crying spells for more than one year.  His symptoms were associated with his physical limitations.  The diagnostic impressions were depression, not otherwise specified; rule out depression due to medical condition; and mild subcortical dementia by history.  There was no evidence of radiculopathy in October 2010.   When seen the next month, the Veteran denied lower extremity numbness.  He referred to a history of vision loss.  An examination showed a cogwheel rigidity of the upper extremities.  It was reported in December 2011 that he needed maximal assistance for walking due to poor standing balance and incoordination in the lower extremities.  The problem list in March 2012 included depression, not otherwise specified.  He was seen for follow-up rule out Parkinsonism versus chronic changes due to radiculopathy.  

On April 2012 VA examination for aid and attendance, it was noted the Veteran was not permanently bedridden and was able to travel beyond his domicile.  He was able to do toileting, bathing, dressing and undressing with the help of his wife.  He used a motorized wheelchair in his house, or a walker due to an unsteady gait and imbalance.  The report indicated he spends most of his days in the house and that he could not walk much.  It was noted on examination that he could walk without assistance only within his home.  His best corrected vision was not worse than 5/200 in both eyes.  He had no limitation of motion of the cervical spine.  There was limitation of motion of the lumbar spine.  Function of the upper extremities was not normal, and he had mild to moderate impairment of each.  He had some difficulty feeding himself, and marked difficulty dressing, undressing, bathing, grooming and toileting.  The diagnoses were renal cell carcinoma, status post nephrectomy; chronic lymphoid leukemia, in remission; renal insufficiency; squamous cell carcinoma; basal cell carcinoma; prostate carcinoma; Parkinson's disease; lumbago; and hypertension.  The examiner commented that renal cell carcinoma, chronic lymphoid leukemia and squamous cell carcinoma were all in remission and there was no need for further treatment.  

The Veteran submitted a claim for a TDIU rating in July 2012.  It was noted he had work experience as a truck driver and had last worked in January 1987.  He completed eight years of schooling.

A VA examination of the back was conducted in May 2013.  The examiner stated she reviewed the records.  She noted that an electrodiagnostic study in November 2010 showed no evidence of lumbosacral radiculopathy or peripheral neuropathy.  The Veteran did not report flare-ups that impacted the function of the lumbosacral spine.  He stated he was on medication for low back pain.  An examination revealed that flexion was to 40 degrees, with evidence of pain at 15 degrees; extension was to 0 degrees, with evidence of pain at 0 degrees; lateral flexion was to 10 degrees bilaterally with evidence of pain at 5 degrees bilaterally; rotation was to 10 degrees on the right, with evidence of pain at 5 degrees; and rotation to the left was to 5 degrees, with evidence of pain at 5 degrees.  Functional loss consisted of less movement than normal, pain on movement, instability, disturbance of locomotion and interference with sitting, standing and weight bearing.  He was not able to perform repetitive use testing due to poor balance, but the examiner indicated the Veteran had additional limitation of motion following such testing.  There was localized tenderness.  No muscle atrophy was noted.  Reflexes were 2+ at the knees and ankles.  Muscle strength testing was to 5/5, except for great toe extension.  Straight leg raising was negative bilaterally.  There were no signs or symptoms of radiculopathy, and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

The examiner noted muscle strength testing was 5/5 throughout, except that great toe extension was 4/5 on the left.  There were no signs of radiculopathy.  Guarding and/or muscle spasm was present, but did not result in an abnormal gait or spinal contour.  A sensory examination disclosed that sensation was normal in the upper anterior thigh and thigh/knee bilaterally.  Sensation at the lower leg/ankle was normal on the right, but decreased on the left.  It was normal on the right at the feet/toes, but decreased on the left.  The diagnoses were degenerative joint disease of the lumbar spine and lumbar myositis.  The examiner commented that the Veteran's lumbosacral spine condition did not impact his ability to work.  She also noted the Veteran had multiple medical conditions, to include Parkinson's disease, which interfered with the complete evaluation of strength.  

On VA psychiatric examination in May 2013, the examiner noted she reviewed the records.  The diagnosis was dementia, not otherwise specified.  She stated the psychiatric diagnosis resulted in total social and occupational impairment.  She opined that since the Veteran was not service-connected due to a back condition, the medical opinion (regarding secondary service connection) was speculative.  She added the Veteran's dementia was not related at all to his back condition in terms of anatomy, pathophysiology or etiology. 

A VA audiometric examination was also conducted in May 2013.  The examiner noted the Veteran had a normal whispered voice test in July 1954, and that a bilateral sensorineural hearing loss was shown in 2001.  She concluded the Veteran's hearing loss was not at least as likely as not caused by or a result of service.  She acknowledged that a whispered voice hearing test was not a reliable test to rule out the presence of a specific hearing loss, such as is found with noise exposure.  Nevertheless, a normal whispered voice test precluded the presence of a significant hearing deficit affecting communication.  The medical records were silent as to any complaints or treatment for hearing loss until 2001, at which time audiological evaluation demonstrated a bilateral mild to profound hearing loss.  The examiner stated that the Veteran's spouse indicated he had difficulty hearing for about 20 years.  She added that it was well established in the medical literature that exposure to high levels of noise causes either immediate hearing loss or progressive hearing deficits during prolonged periods of exposure during service, but a retroactive hearing effect is not expected almost 40 years after exposure to noise.  She also noted the Veteran's work experience as a truck driver included noise exposure.  She commented that the Veteran's hearing loss was most likely associated with the many years of occupational noise exposure and to the expected changes in hearing sensitivity that occur with the aging process.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them sensorineural hearing loss) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for sensorineural hearing loss).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To establish service connection for hearing loss, it is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are evidence of: a disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

As noted above, the only service treatment record that has been associated with the record is the separation examination.  There were no abnormalities of the cervical spine and no findings suggestive of radiculopathy of the upper and lower extremities and neuropathy of the upper and lower extremities.  Similarly, the November 1988 VA examination failed to show the Veteran had any such disability.  

A disability of the eyes has not been shown.  The only reference to the eyes in the medical records following service indicates he had a history of loss of vision.  Any visual impairment has not been shown to be due to service.  See 38 C.F.R. § 3.303(c).

The Board acknowledges that Dr. Valentin noted the Veteran had loss of the curvature of the cervical spine and that he reported numbness and pinprick sensations in the lower extremities.  Further, VA outpatient treatment records have shown he has had complaints involving the legs and rigidity of the upper extremities.  He has been found to have Parkinsonism.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for a cervical spine disability, a disability manifested by radiculopathy of the upper or lower extremities, a disability manifested by neuropathy of the upper or lower extremities or loss of vision must be denied.  

Even assuming, arguendo, that any such disabilities exist, the preponderance of the evidence of record is against a finding that any cervical spine disability, a disability manifested by radiculopathy of the upper or lower extremities, a disability manifested by neuropathy of the upper or lower extremities or loss of vision is related to service or a service-connected disability.  

In light of the fact the Veteran was an infantryman, the Board concedes that he was subjected to acoustic trauma during service.  The issue in this case, therefore, is whether his current hearing loss is related to such exposure.  The Board concedes that the spoken and whispered voice tests administered on the separation examination are less specific when compared to an audiometric examination.  In this case, however, they represent the best evidence available regarding the status of the Veteran's hearing upon discharge from service.  The Board observes that the Veteran's hearing loss disability was not documented for many years following his discharge from service.  

Dr. Valentin provided an opinion that found the Veteran's bilateral hearing loss is related to service due to his exposure to noise in service.  Following the VA audiometric test in May 2013, the examiner provided a negative opinion.  She noted that there was no indication of a hearing loss until 2001, approximately 45 years after the Veteran's was discharged from service.  The examiner also noted it was rare to have a hearing loss so many years after the noise exposure.  In addition, she referenced the Veteran's spouse as asserting the Veteran's had been having hearing problems for 20 years (i.e., the hearing problems did not start until many years after the Veteran's service in the 1950's).  It is not clear from the examination report whether this history was provided on the May 2013 VA examination or when the Veteran's hearing loss was noted in 2001.  In either event, it tends to show that the hearing loss was first present many years after service.  

Further, this evidence, including the statements of the Veteran's wife, weighs against a finding of continuity of symptomatology since service per 38 C.F.R. § 3.303(b).  This evidence also weighs against finding service connection is warranted on a presumptive basis under 38 C.F.R. § 3.309(a) as there is nothing in the record to suggest a compensable hearing loss was manifested within the first post-service year.

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds the VA examiner's opinion to be more probative than that of Dr. Valentin.  Since there is no indication that Dr. Valentin's opinion was based on a review of the record, it is of limited probative value.  The Board attaches greater weight to the opinion of the VA examiner who based her opinion on a review of the record and examination of the Veteran.  Further, Dr. Valentin's rationale was limited in that she did not explain why the Veteran's hearing loss was due to acoustic trauma in service.  The VA examiner, on the other hand, provided a more thorough rationale which made reference to the Veteran's medical history and the statements made by his spouse.

The Veteran's assertions that his hearing loss is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of a bilateral hearing loss fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A hearing loss was first manifested many years after service, and the most probative evidence has found it is not linked to service.

In summary, the preponderance of the evidence of record establishes that the Veteran's bilateral hearing loss became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claims of service connection for a bilateral hearing loss.

With respect to the claim for service connection for a psychiatric disability, the initial indication of any such problem is contained in a September 2010 psychiatric clinic note.  At that time, the Veteran denied any previous psychiatric treatment.  He stated he had been feeling sad for about one year.  His symptoms were attributable to his physical limitations.  In September 2011, Dr. Valentin listed some of the Veteran's symptoms, including anxiety, irritability and sleep difficulties, and opined that it was more likely than not that his nervous problem was service-connected due to back pain.  She did not provide a specific diagnosis of an acquired psychiatric disability.  

The Veteran was diagnosed with dementia on the May 2013 VA psychiatric examination.  The examiner stated that service connection was not in effect for a back disability and that, therefore, an opinion relating the Veteran's dementia to such disorder would be speculative.  The Board acknowledges that service connection was subsequently established for a low back disability.  It is significant to note, however, that the examiner reviewed Dr. Valentin's opinion and concluded that "dementia NOS is not related at all to veteran's back conditions in terms of anatomy, pathophysiology, or etiology."  

The Board finds the VA examiner's opinion to be more probative than that of Dr. Valentin.  Since there is no indication that Dr. Valentin's opinion was based on a review of the record, it is of limited probative value.  The Board attaches greater weight to the opinion of the VA examiner who based her opinion on a review of the record, including Dr. Valentin's opinion, and examination of the Veteran.  Further, Dr. Valentin's rationale was limited in that she did not explain why the Veteran's "nervous problem is service connected due to back pain."  The VA examiner, on the other hand, provided a more thorough rationale indicating there was no anatomical, pathological, or etiological relationship between the two disabilities.

The Board finds, therefore, that the preponderance of the evidence is against the claim for service connection for a psychiatric disability.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The May 2013 VA examination of the low back demonstrated that the forward flexion of the lumbar spine was to 40 degrees, and the combined range of motion was 65 degrees.  The Veteran had pain with all movements of the lumbar spine.  Thus, based on the range of motion present, a higher rating is not warranted.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's low back disability.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  The VA examination establishes the Veteran has complaints of pain on motion of his low back, but the pain is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned. 

Further, the Board finds that separate neurological ratings are not warranted as the VA examiner specifically found that "the physical exam is not compatible with lumbar radiculopathy and the lumbar MRI showed no evidence of discogenic disease."  Likewise, VA treatment records note that findings on EMG were "essentially normal" and did not meet criteria for lumbosacral radiculopathy.

The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for degenerative joint disease of the low back.  Accordingly, the Board concludes, that the preponderance of the evidence is against the claim for an increased rating for degenerative joint disease of the lumbar spine.

Extraschedular considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's low back disability is encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

	TDIU

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability/ies the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In determining whether appellant is entitled to a TDIU rating neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

It is not disputed that the Veteran is not currently working and that he has been unemployed for many years.  While Dr. Valentin stated the Veteran is unable to tolerate physical activity due to his low back disorder, she did not suggest that this disability, in and of itself, precluded all forms of gainful employment.  It is significant to note that following the May 2013 VA examination, the examiner commented that the Veteran's low back disability did not affect his ability to work.  It is also significant to note that the May 2013 VA mental disorders examination found that the Veteran's nonservice-connected dementia resulted in total occupational and social impairment.

There is nothing in the clinical record suggesting that the effects of the Veteran's service-connected degenerative joint disease of the lumbar spine preclude all forms of substantially gainful employment.  

The issue is not whether the Veteran is unemployed or has difficulty finding employment, but rather, whether the Veteran is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board is cognizant that the Veteran may have some limitations working in a physical capacity due to his low back disability, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful sedentary employment due to the low back disorder.  For purposes of a TDIU rating, the Board may consider only those disabilities for which service connection is established.  

Accordingly, the Board finds that the Veteran's service-connected low back disability is not so disabling for occupational impairment as to warrant referral for consideration of an extraschedular TDIU rating.  The Board concludes that the medical findings are of greater probative value than the Veteran's opinions regarding his inability to work due to service-connected disability.  The preponderance of the evidence is against the claim for a TDIU rating, and such rating is not warranted.

	Special monthly compensation 

Special monthly compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran has not argued, and the evidence does not otherwise establish, that he is blind or that he suffers the loss of use of a hand or foot due to service-connected disability.  His claim, therefore, turns on whether he is bedridden or requires aid and attendance.  When examined by the VA in April 2012, the examiner specifically stated the Veteran was not bedridden and was able to travel outside his home.  The Board concedes he requires the assistance of his wife in dressing and toileting.  There is nothing in the record, however, to suggest that this is due to his service connected low back disability.  [The Board notes that he has been entitled to special monthly pension due to nonservice connected disabilities at the housebound rate since 2007 and based on the need for aid and attendance since 2009].

The evidence supporting the Veteran's claim consists of his statements.  In contrast, the Board concludes the medical findings to be more probative regarding the Veteran's need for aid and attendance.  The Board emphasizes the record fails to demonstrate the Veteran is blind, has experienced the loss of use a foot or hand, or that he is bedridden due to his only service-connected disability.  The Board finds therefore that the preponderance of the evidence is against the claim for special monthly compensation based on the need for the regular aid and attendance.

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) Has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) Is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i) .

As noted above, the Veteran's only service-connected disability is degenerative joint disease of the lumbar spine, evaluated as 20 percent disabling.  He does not have a single service-connected disability that is rated 100 percent disabling.  There is no competent evidence that the Veteran is substantially confined, as a direct result of his service-connected disability, to his dwelling and the immediate premises.  The Veteran's service-connected low back disability does not render him bedridden, or unable to care for his daily personal needs or to protect himself from the hazards of daily living without assistance from others.  Rather, the evidence indicates that the Veteran is not housebound due to his service-connected low back disability.

 In summary, the Veteran is not shown to be housebound due to his service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.



ORDER

Service connection for a cervical spine disability, a disability manifested by radiculopathy of the lower extremities, a disability manifested by radiculopathy of the upper extremities, a disability manifested by neuropathy of the lower extremities, a disability manifested by neuropathy of the upper extremities, bilateral hearing loss, loss of vision and a psychiatric disability is denied.

A higher rating for degenerative joint disease of the lumbar spine is denied.

A TDIU rating is denied.

Special monthly compensation based on the need for regular aid and attendance or by reason of being housebound is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


